United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS           January 28, 2004
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                            No. 03-20220
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MIGUEL GAUCIN FLORES; GILBERT LEE HOBBS; JESUS VASQUEZ,

                                      Defendants-Appellees.

                         --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                            (H-02-CR-379-7
                         --------------------

Before JOLLY, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

      Defendants-Appellees Miguel Flores, Gilbert Hobbs, and Jesus

Vasquez were found guilty by a jury of (1) conspiracy to distribute

five kilograms or more of cocaine and (2) aiding and abetting the

possession with intent to distribute five kilograms or more of

cocaine.    On appeal, Flores and Vasquez challenge the sufficiency

of   the   evidence.    Vasquez   additionally   argues    that    a    co-

conspirator’s testimony was improper rebuttal evidence; he was not

afforded an opportunity to debrief with the government to qualify


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
for a safety-valve reduction; and the district court erred in not

granting him a minor-role adjustment to his offense level.                         Hobbs

argues that       the   district     court     abused     its    discretion   in    not

continuing the trial following the government’s failure to provide

the defense with the chemist’s resume and the bases of his opinion

that the substance involved in the offense was cocaine.

     Flores moved for acquittal at the close of the government’s

case and at the close of all of the evidence.                   His challenge to the

sufficiency of the evidence is thus reviewed under the                   Jackson v.

Virginia, 443 U.S. 307, 319 (1979), standard: “whether, after

viewing     the   evidence     in    the       light    most     favorable    to    the

prosecution, any rational trier of fact could have found the

essential    elements     of   the    crime      beyond    a    reasonable    doubt.”

Vasquez did not renew his FED. R. CRIM. P. 29 motion for acquittal

at the close of all the evidence, and his sufficiency challenge is

limited to whether there was a manifest miscarriage of justice,

i.e., whether “the record is devoid of evidence pointing to guilt

or contains evidence on a key element of the offense [that is] so

tenuous that a conviction would be shocking.”                      United States v.

McIntosh, 280 F.3d 479, 483 (5th Cir. 2002).

     Our review of the record reveals that there was sufficient

evidence that Flores knew of, participated in, and assisted the

venture in the transporting of cocaine.                  United States v. Moser,

123 F.3d 813, 819 (5th Cir. 1997); United States v. Alvarez, 625
F.2d 1196, 1198 (5th Cir. 1980).             Also, the record is not devoid of



                                           2
evidence that Vasquez knew of, participated in, and assisted the

conspiracy in the transporting of cocaine.

     Juan Ybarra’s testimony was not improper rebuttal evidence,

and the district court did not abuse its discretion in allowing it.

See United States v. Sanchez, 988 F.2d 1384, 1393 (5th Cir. 1993).

The district court’s determination that Vasquez would not have

provided full information about the offense was not clear error,

and the district court did not err in denying his request to be

debriefed in an effort to qualify for a offense-level reduction

under U.S..S.G. § 2D1.1(b)(6).         See United States v. Miller, 179
F.3d 961, 963-64 (5th Cir. 1999).         Neither did the district court

clearly   err   in   finding   that   Vasquez   was   not    entitled   to   an

adjustment for plalying a minor role in the offense. United States

v. Nevarez-Arreola, 885 F.2d 243, 245 (5th Cir. 1989); United

States v. Buenrostro, 868 F.2d 135, 138 (5th Cir. 1989).

     Hobbs fails to show an abuse of discretion or reversible error

by the district court in its denial of the defendants’ motion for

a   continuance      to   investigate     the    government’s      chemist’s

qualifications and the bases of his opinion.                United States v.

Garrett, 238 F.3d 293, 299 (5th Cir. 2000); United States v. Katz,

178 F.3d 368, 372 (5th Cir. 1999).

AFFIRMED.




                                      3